DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches an electronic pen having the features of the claim including:
a pen pressure detector which, in operation, detects pen pressure applied to the core body; and 	a pressing member that presses the pen pressure detector, wherein an end of the core body on a side of the core body opposite a side of the core body on the pen tip side of the housing includes a hold portion with a diameter shorter than a diameter of the body portion, and wherein the hold portion is fitted and fixed to the pressing member.	Regarding claim 9, none of the prior art teaches an electronic pen having the features of the claim including:
wherein the cylindrical member includes a ferrite core, and the electronic pen further comprises: 	a resonant circuit including a coil wound around an outer surface of the ferrite core and a capacitor connected to the coil, wherein the resonant circuit, in operation, causes the electronic pen to function as an electromagnetic resonance electronic pen.	The dependent claims 3-8 and 10-15 are allowable based on their dependency from allowable claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694